Evans, J.
(The act approved August 15, 1903 (Acts of 1903, p. 90), “to make it illegal for any person to procure money or other thing of value on a contract to perform services, with intent to defraud,” relates to transactions where money or other thing of value is procured with fraudulent intent, either contemporaneously or subsequently to the contract of service. Where an employee agrees to pay an existing debt due his employer by rendering to him future service, and fails to perform the service as contracted and omits to pay the debt, his failure in this regard does not constitute the offense as defined in the act referred to.

Judgment reversed.


All the Justices concur, except Fish, O. J., absent.